Citation Nr: 1730227	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  10-25 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to May 8, 2010, in excess of 50 percent prior to July 22, 2011, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 until April 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 and a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge in March 2017.  A transcript of the hearing has been associated with the record.


FINDINGS OF FACT

1.  During the entire appeal period, the Veteran's PTSD manifests with occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as, depression, anxiety, anger, irritability, hypervigilance, hallucinations, paranoia, memory loss, trouble with concentration, impaired impulse control, nightmares, difficulty sleeping, and flashbacks.  

2.  With resolution of the doubt in the Veteran's favor, the Veteran's PTSD is so severe that it has precluded him from obtaining and maintaining substantially gainful employment.





CONCLUSIONS OF LAW

1.  During the entire appeal period, the criteria for a 70 percent rating, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.130, DC 9411 (2016).

2.  The criteria for the assignment of a TDIU are met from January 17, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating - PTSD

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2016).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's PTSD is currently rated as 70 percent disabling.  Prior to May 8, 2010, he was rated at 30 percent disabling and from May 8, 2010 to July 22, 2011, he was rated at 50 percent disabling.  He is seeking a higher rating for the entire appeal period.  

Under Diagnostic Code 9411, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

Regarding occupational impairment, at the February 2009 VA examination, the Veteran reported being a truck driver for most of his life and that he was currently working in isolation.  Of particular note was his impaired impulse control.  In May 2010, he was still working fulltime as a truck driver.  In July 2011, he reported that his worsening symptoms created significant challenges at his job.  The examiner believed his symptoms appeared worse due to chronic PTSD related fatigue.  In July 2013, he said that he was fired from his job for forgetting directions to his delivery destinations, arriving late, agitation towards superiors, and outbursts of anger.  In September 2016, the Veteran reported that he had not worked since he was fired from his trucking job. The September 2016 VA examiner found that the Veteran's anxiety and irritability were the main features of his disability that would affect his employability, but they were not likely to render him unemployable.  March 2017 treatment records showed the Veteran continued to struggle with his PTSD symptoms.

With respect to social impairment, in February 2009, the Veteran reported being married for over 20 years and that his marriage suffered as a result of his psychiatric symptoms.  He did not go out and liked to keep busy around the house.  The February 2009 VA examiner found his social and interpersonal relationships were an area of concern.  In May 2010, his family relationships were strained due to his PTSD symptoms.  The Veteran reported that his wife and adult children feared him because of his severe mood swings.  He did not have any friends.  In July 2011, the Veteran and his wife reported a worsening of his memory and concentration problems.  He also had continued difficulties with his wife due to irritability and poor anger control.  In July 2013, he had socially isolated himself from his friends, children, and extended family.  In September 2016, the examiner found that he had difficulty adapting to stressful situations.  

After review of the evidence, the Board finds that a 70 percent rating is the appropriate rating for the Veteran's PTSD for the entire appeal period.  

The Veteran's PTSD manifested with occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as, depression, anxiety, anger, irritability, hypervigilance, hallucinations, paranoia, memory loss, trouble with concentration, impaired impulse control, nightmares, difficulty sleeping, and flashbacks.  The February 2009 VA examiner found occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board finds the rest of the evidence consistent with these findings.  

The next higher, 100 percent rating, is not demonstrated by the evidence of record, as the Veteran's PTSD is not manifested total occupational and social impairment.  8 C.F.R. § 4.130, DC 9411.  Although the Veteran is totally occupationally impaired, this is being addressed via TDIU and is merely another avenue to a total rating, which is being granted.  Moreover, he reported that he was having difficulties with his wife but he was able to remain married and that she took care of him.  In addition, the Veteran still had a relationship with his adult children.  Thus, total social impairment is not shown.  In sum, the Board finds that his PTSD causes impairment with deficiencies in most areas, during the entire appeal period.  

II.  TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience. 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).   

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one service-connected disability, it must be rated at 60 percent or more.  If the Veteran has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

A review of the evidence indicates the Veteran was fired in January 2013 from his position as a truck driver.  He has not reported any substantial gainful employment or seeking any substantial gainful employment since that time.  His work history shows continued employment as a truck driver since the 1969 and a 10th grade education.  The Veteran's most recent employer indicated that he was fired for being late on January 17, 2013.  There is no indication that he has any additional training or education that is transferable to a different position.  

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. 38 U.S.C.A. § 5107 (West 2014).  Here, the Board finds that the aforementioned evidence discussed in the assignment of a 70 percent rating is sufficient to place the relevant evidence, at a minimum, in a state of equipoise as to whether the Veteran's service-connected disabilities preclude employment.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of TDIU from January 17, 2013 is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").



ORDER

A rating of 70 percent, but no higher, for PTSD is granted for the entire appeal period.  

A TDIU rating since January 17, 2013, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


